DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 21 February 2020 which claims priority to PRO 62/809,075 filed 22 February 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The abstract of the disclosure is objected to because line 1, second sentence, “Th light weight” should be “The light weight”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
Claim 1 lines 3 and 4, claim 3 line 1 and claim 7 line 1 each contain misspellings of “nonpneumatic” which should be corrected to the proper spelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-7 each recite the limitation “nonpneumatic wheel” which renders the claim indefinite as it is unclear what constitutes a “nonpneumatic wheel” given that all wheels the examiner is aware of are constructed of metal/composite or some similar type material that is not filled with air.  The examiner believes the applicant is referring to the tire being nonpneumatic, but the specification provides no further clarity.  For examination purposes, the limitation will be satisfied by any wheel.
The term “light weight housing” in claim 1 is a relative term which renders the claim indefinite. The term “light weight housing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “housing”.
Claim 3 recites the limitation "the inner hub" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the hub”.
Claim 3 recites the limitation "the outer radius" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “an outer radius”.
Claim 4 recites the limitation "the road conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “road conditions”.
Claim 5 recites the limitation "the system integrity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “system integrity”.
Claim 6 recites the limitation "which interprets the information it receives from the light sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “which interprets information received from a light sensor”.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2018/0029431) in view of Nam et al. (US 2016/0311282).
- Regarding Claim 1. Tang discloses a flying machine (10, fig. 1-4) comprising: 
a flight control system (20), and 
at least two nonpneumatic wheels (22, the wheels/rim are illustrated as solid wheels with a covering, 12), wherein each nonpneumatic wheel (22) includes a ground contacting annular tread portion (12); 
a plurality of vanes (24) extending between a hub (20) of the nonpneumatic wheel (12) and the annular tread (12), wherein each vane (24) is formed of a reinforcement layer of fabric (inherent), wherein each nonpneumatic wheel (22) is mounted on a rotatable support arm (26, fig. 2 illustrates the arm rotating), and wherein the wheel (22) is rotated at a high rate of speed to generate lift of the flying machine (10, “control an angle and a speed of the blades such that the personal transportation device flies” [0019[). Tang does not disclose a housing having a cabin for housing one or more passengers.
However, Nam discloses a similar flying machine (100, fig. 1-6) with a housing having a cabin for housing one or more passengers (fig. 1-6 illustrate the cabin for one or more passengers, “passenger vehicle” [0027]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flying machine of Tang to incorporate the 
- Regarding Claim 2. Tang as modified discloses the flying machine of claim 1 wherein the flight control system (20) is capable of autonomous operation (“autonomously” [0044]).
- Regarding Claim 3. Tang as modified discloses the flying machine of claim 1 wherein the vanes (24) of the non-pneumatic wheel (22) are rotated 180 degrees from the hub (20) to an outer radius of the vanes (24, fig. 1-3 illustrate the vanes with a twist of 180 degrees from the hub to the outer radius).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified in further view of Tanno (US 2014/0012466).
- Regarding Claim 4. Tang as modified discloses the flying machine of claim 1, but does not disclose wherein the nonpneumatic wheel includes a light emission sensor to sense road conditions.
However, Tanno discloses a similar nonpneumatic wheel (2w) including a light emission sensor (42, fig. 1) to sense road conditions (“detects the road condition” [0044]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wheel of Tang to incorporate the light emission sensor of Tanno to allow for real time transmission of road conditions to be relayed regarding dry or wet road conditions to ensure safe use of the vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified in further view of Tanno (US 2014/0012466) in further view of Obviousness.
- Regarding Claim 6. Tang as modified discloses the flying machine of claim 1, but does not disclose wherein the nonpneumatic wheel further includes an artificial intelligence unit which interprets information received from a light sensor and communicates tire status information to nearby vehicles and to a control system of the flying machine.
However, Tanno discloses a similar nonpneumatic wheel (2w) including a light emission sensor (42, fig. 1) to sense road conditions (“detects the road condition” [0044]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have 
Additionally, the examiner contends that employing an artificial intelligence unit to interpret information received from the light sensor of Tanno and communicate tire status information to nearby vehicles and to a control system of the flying machine is an obvious matter of design choice. Automation of a process is well within the capability of one of ordinary skill in the art, and as such, the addition of an artificial intelligence unit for control and communication purposes would be an obvious choice to one of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang as modified in further view of Obviousness.
- Regarding Claim 7. Tang as modified discloses the flying machine of claim 1, but does not disclose wherein the nonpneumatic wheel further includes a flexible photovoltaic sidewall for converting solar energy into electricity.
However, the examiner contends that employing a flexible photovoltaic sidewall for converting solar energy into electricity is an obvious matter of design choice to provide a form of cheap, free, abundant, and reliable electricity.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        3 March 2022